FILED
                           NOT FOR PUBLICATION                                DEC 17 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10434

              Plaintiff - Appellee,              D.C. No. 2:09-cr-01509-FJM-1

  v.
                                                 MEMORANDUM*
ARNOLDO ZAZUETA-MIRANDA,
AKA Lolo,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                  Frederick J. Martone, District Judge, Presiding

                          Submitted December 5, 2012**
                            San Francisco, California

Before: SILVERMAN, GOULD, and CHRISTEN, Circuit Judges.

       Defendant-Appellant Arnoldo Zazueta-Miranda appeals his conviction and

sentence. Defendant was convicted of conspiracy to possess with intent to

distribute controlled substances in violation of 21 U.S.C. § 846; conspiracy to

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
import controlled substances in violation of 21 U.S.C. § 963; conspiracy to commit

money laundering in violation of 18 U.S.C. § 1956(h); two counts of possession

with intent to distribute five kilograms or more of cocaine in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(A)(ii); possession with intent to distribute controlled

substances in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(i),

841(b)(1)(A)(ii), 841(b)(1)(A)(iii), and 841(b)(1)(A)(viii); and possession of a

firearm in furtherance of a drug-trafficking crime in violation of 18 U.S.C.

§ 924(c). On appeal, Defendant contends that there was insufficient evidence to

prove he possessed a firearm in furtherance of the drug-trafficking offenses and

that his sentence was unreasonable.

      The government presented sufficient evidence to allow a reasonable jury to

conclude that Defendant possessed a firearm in furtherance of the drug-trafficking

crimes. Defendant constructively possessed the firearms because the evidence

showed a sufficient connection between Defendant and the firearms, supporting the

inference that Defendant exercised dominion and control over the firearms. See

United States v. Vasquez, 654 F.3d 880, 885 (9th Cir. 2011). The firearms were

found in the stash house, from which Defendant departed moments before his

arrest. At the stash house agents found new clothing and shoes; the evidence

supports the inference that Defendant supplied these items. The evidence showed


                                          2
that Defendant was the leader of the drug-trafficking organization and exercised

authority over his codefendants. Because Defendant was responsible for the

members of the organization, the drugs, and the money, the jury could infer that he

also was in charge of the rest of the contents of the stash house, including the

firearms. See United States v. Thongsy, 577 F.3d 1036, 1041 (9th Cir. 2009) (“A

person has constructive possession when he or she knowingly holds ownership,

dominion, or control over the object and the premises where it is found.” (quoting

United States v. Lott, 310 F.3d 1231, 1247 (10th Cir. 2002))).

      Defendant’s argument that there was no evidence that he owned or had

touched the firearms or that anyone had ever seen him with the firearms is

unavailing. The government did not need to show ownership or actual possession.

See Vasquez, 654 F.3d at 886. We also reject Defendant’s claim that his co-

conspirator admitted ownership of the firearms. Defendant can possess a gun

owned by someone else, and it is possible for both co-conspirators to jointly

possess the weapons. The government did not need to prove exclusive possession.

See United States v. Cervantes, 219 F.3d 882, 893 (9th Cir. 2000), abrogated on

other grounds by Brigham City, Utah v. Stuart, 547 U.S. 398 (2006). The

government introduced sufficient evidence to allow a reasonable jury to find that

Defendant constructively possessed the firearms.


                                          3
      The evidence also showed Defendant possessed the firearms “in furtherance

of” the drug-trafficking offenses. The firearms were found in the stash house near

a large quantity of drugs, drug paraphernalia, and amounts of U.S. currency.

“[T]he proximity, accessibility, and strategic location of the firearms in relation to

the locus of drug activities” shows that the guns were sufficiently connected to the

drug-trafficking enterprise. United States v. Hector, 474 F.3d 1150, 1157 (9th Cir.

2007) (citing United States v. Krouse, 370 F.3d 965, 968 (9th Cir. 2004)). The

government proved both elements challenged by Defendant and introduced

sufficient evidence to allow a reasonable jury to find that Defendant possessed the

firearms in furtherance of the drug-trafficking crimes.

      Defendant next contends that his sentence was unreasonable because the

district court (1) disregarded some factors in 18 U.S.C. § 3553(a); (2) did not grant

an adjustment for acceptance of responsibility; and (3) imposed a sentence that was

disproportionately harsh compared to Defendant’s co-conspirators.

      The district court did not err by not reciting and applying each of the

§ 3553(a) factors. “The district court need not tick off each of the § 3553(a)

factors to show that it has considered them. We assume that district judges know

the law and understand their obligation to consider all of the § 3553(a)

factors . . . .” United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).


                                           4
Here, the district court said that it had considered the PSR, the addendum to the

report, and its recommendations; the advisory Guidelines range; Defendant’s

objections to the PSR and the government’s response; the sentencing memoranda

of both parties; Defendant’s criminal history; and the § 3553(a) factors. The

district court sufficiently explained its reasons, and the sentence was not

unreasonable.

      Defendant also contends that he should have been granted an adjustment for

acceptance of responsibility. But the two-level decrease for acceptance of

responsibility is “not intended to apply to a defendant who puts the government to

its burden of proof at trial by denying the essential factual elements of guilt, is

convicted, and only then admits guilt and expresses remorse.” U.S. Sentencing

Guidelines Manual § 3E1.1 cmt. n.2 (2010); see also United States v.

Martinez-Martinez, 369 F.3d 1076, 1090 (9th Cir. 2004). Before trial, Defendant

rejected the government’s proposed plea agreement, and at trial, he contested the

factual elements that the government attempted to prove. Defendant only claimed

responsibility after he was found guilty. The district court did not clearly err in

denying the reduction. See id.

      Defendant further contends that his sentence was unreasonable because it is

disproportionate to his co-conspirators’ sentences. The district court, however,


                                           5
explicitly crafted a sentence that would be “faithful to co-defendant proportionality

within this case.” The court found that Defendant “was very plainly a leader” in

the organization and not an “average participant.” And unlike his co-conspirators,

Defendant was charged with a firearm offense. See United States v. Caperna, 251

F.3d 827, 830–31 (9th Cir. 2001) (holding that the “barometer for judging the

disparity” between sentences must be a codefendant convicted of the same offense

as the defendant). Defendant was not similarly situated to his codefendants.

Defendant’s sentence was “substantially greater than [that] imposed on anyone else

because of his greater role.” The district court “exercised sound discretion to

ensure the punishment fit the crime by weighing the seriousness of the offense with

all the mitigating factors and sentenced [Defendant] to a significantly

below-Guidelines term of imprisonment.” Vasquez, 654 F.3d at 886 (internal

quotation marks omitted). We hold that Defendant’s sentence was reasonable.

      AFFIRMED.




                                          6